*785Judgment in No. 12 reversed; in No. 13 affirmed.
The court charged the jury that the only question for them to look to was, whether the defendant by himself or another either sold or furnished liquor to a minor without the written consent of the parent; and that if he did so, the jury would be justified in convicting him. This is assigned as error.
It is further alleged that the court erred in refusing to charge as requested: “If the liquor was sold to the mother by the defendant, and she directed that the liquor be sent her by her son who was a minor, and it was given to the son by the defendant to be carried to his mother, this would not be selling and furnishing to the minor, but would be to the mother, and you would •be authorized to acquit.
“Before you can convict in this case, you must believe that the whisky was furnished to this minor, and for the use of the minor. If it was sold to the mother of the minor and delivered to the minor to be carried to Iris mother, then I charge you that you would be authorized to acquit.”
Worrill & Little, for plaintiffs'in error.
T. T. Crawford, solicitor, contra.